 

Case 3:20-cr-02318-CAB Document 29 Filed 09/29/20 PagelD.B8 Pagee PLE D QO

 

UNITED STATES DISTRICT COURT | | SEP 29 2020
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, : | SS DEPUTY
Case No. 20cr2318-CAB

 

 

Plaintiff,
Vs.
. JUDGMENT OF DISMISSAL
Bridgette Tapia,

~ Defendant.

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

4

Cl the Court has dismissed the case for unnecessary delay; or

 

e Government for dismissal, without prejudice; or
the Court has granted the motion of the defendant for a judgment of acquittal; or
a jury has been waived, and the Court has found the defendant not guilty; or

the jury has returned its verdict, finding the defendant not guilty;

oOo oo oF gQ

of the offense(s) as charged in the Indictment/Information:

 

 

 

 

Dated: 9/29/2020 as, os —
Hon. Michael 8. Berg
United States District Judge _

 
